DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 15/908,139 filed on February 28, 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 03/31/2021 responding to the Office action mailed on 12/31/2020 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1, 21-24, and 28-42.

Allowable Subject Matter           
Claims 1, 21-24, and 28-42 are allowed. 
The following is an examiner’s statement of reasons for allowance: with regard to independent claims 1, 21, and 32 the prior art of record Lai (US-2017/0141235), Ahn (US-2007/0158765), Suenaga (US-6239457), Nishida (US-2017/0103988), Mϋller (US-2014/0355328), and Dubourdieu (US-2015/0357429) disclose most aspects of the claimed invention.  However, with respect to claim 1, they do not disclose “forming a ferroelectric dielectric including columnar-shaped crystals made of HfO2 and an oxide of a metal element consisting of La, Y, Gd, and Sr, and comprising an orthorhombic phase crystal”.
Regarding claims 21 and 32, the prior art of record does not disclose “forming a first ferroelectric dielectric layer including columnar-shaped crystals comprising an orthorhombic phase crystal of hafnium oxide”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on 
/Nelson Garces/Primary Examiner, Art Unit 2814